Matyastik v. State                                                  



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-94-028-CV


JANE MATYASTIK,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE


 

FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. 23,817, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING
 


PER CURIAM
	Appellant Jane Matyastik represented Rodrigo M. Mancillas, Jr. in criminal cause
number 18,541.  The district court imposed monetary sanctions on Matyastik in a December 14,
1993, order from which she is attempting to appeal.
	Matyastik's original and first amended motions for extension of time to file the
transcript and statement of facts indicate that the final judgment in criminal cause number 18,541
was signed on November 16, 1993.  The November 16, 1993, judgment is not included in the
transcript.  In addition, there is no order in the transcript that severs civil cause number 23,817
out of criminal cause number 18,541.  Accordingly, the appeal is premature. (1) See North E.
Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966) (order or judgment is
interlocutory if it does not dispose of all parties and claims).
	We dismiss the appeal for want of jurisdiction and dismiss Matyastik's original and
first amended motions for extension of time to file the transcript and statement of facts.  Tex. R.
App. P. 60(a)(2).

Before Justices Powers, Aboussie and Jones
Appeal Dismissed for Want of Jurisdiction
Filed:  March 9, 1994
Do Not Publish
1.       The Clerk of this Court wrote counsel on February 2, 1994, and informed them that
Matyastik should seek review of the December 14, 1993, order as a part of the appeal of the final
judgment in criminal cause number 18,541 or request that the district clerk prepare a supplemental
transcript containing the appropriate documents demonstrating that civil cause number 23,817 has
been properly severed out of criminal cause number 18,541 and is no longer interlocutory.  The
Clerk gave Matyastik a February 17, 1994, deadline to tender the supplemental transcript, with
which she has not complied.